DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5a, 5b, 5c, 5d, 14a, 15a, 20, and 31.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17-19 are objected to because of the following informalities: In claim 17, lines 4, “a rivet element receptacle” is objected to because “a rivet element receptacle” - -. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Handling unit in claim 1. Adjusting unit in claim 13. Rivet loading station in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 15 it is unclear as to what is meant by at least a part of the transport section from the rivet receiving receptacle to the rivet machine is hose-bound. In claim 20, line 3, it is unclear as to whether the “screw conveyor” is the same as the “spiral conveyor”
Claim 15 recites the limitation "the transport section" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the transport section" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the transport section" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (US 2011/0290848 A1) in view of Hill (US 913,134).
Regarding claim 1, Wenzel discloses a rivet element supply unit (not labeled, Fig. 1) for providing rivet elements (F), wherein the rivet element supply unit comprises a rivet element provision unit (B; Fig. 1) and a handling unit (R; Fig. 1), wherein the rivet element provision unit (B) for conveying the rivet elements (F) comprises a spiral conveyor (i.e. hopper (H); pg. 5, [0054], lines 4-6; Figs. 1 and 2) having a longitudinal axis and a spiral (SP), which extends around the longitudinal axis, wherein the rivet element provision unit (B) has a pick-up region (i.e. pre-magazines 70 comprises storage rail 72; Figs. 1 and 2) to which the spiral conveyor (H) supplies rivet elements (F) and from which the handling unit (R) picks up (pg. 5, [0060], lines 1-3) the rivet elements (F) for transporting to a rivet element receptacle (i.e. magazine 1 of the setting device S).
[AltContent: textbox (SP)][AltContent: arrow][AltContent: textbox (PUR)][AltContent: arrow][AltContent: textbox (H)][AltContent: arrow][AltContent: textbox (H)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    534
    249
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    716
    504
    media_image2.png
    Greyscale

claim 2, Wenzel discloses wherein the rivet element provision unit (B) comprises a plurality of spiral conveyors (H; Fig. 2) having a longitudinal axis, the spirals (SP) of which extend around their respective longitudinal axis.
Regarding claim 3, Wenzel discloses wherein the spiral conveyor (H) is a spiral pot (see Figs. 1 and 2) for receiving rivet elements (F), in which the spiral () is arranged.
Regarding claim 4, Wenzel discloses wherein the spiral pot (H; Figs. 1 and 2) and the spiral (SP) are configured in one piece.
Regarding claim 7, Wenzel discloses wherein the spiral pot (H) has an opening (not shown) connected (pg. 5, [0055], lines 1-5) to the switching arrangement (60) which delivers fasteners into the pre-magazine (70) which then supplies a rivet element (F) to the pick-up region PUR; Fig 2).
Regarding claim 8, Wenzel discloses wherein the spiral conveyors (H) supply ([0054], lines 4-6; [0055], lines 1-5; [0060], lines 11-18) rivet elements (F) to the pick-up region (PUR).
Regarding claim 9, Wenzel discloses wherein the pick-up region is formed by a vibrating table (V).
Regarding claim 10, Wenzel discloses wherein the handling unit (R; Fig. 1) is a robot with at least two rotational axes.
Regarding claim 11, Wenzel discloses a controller (i.e. control unit; [0066], lines 27-34) for controlling the rivet element provision unit (B) wherein the controller configured to detect by a sensor arrangement (i.e. appropriate sensor; [0066], lines 30-  
Regarding claim 12, Wenzel discloses a manufacturing device with a rivet machine (i.e. setting device S; Fig. 1), wherein the manufacturing device comprises a rivet element supply unit (B, R) as claimed in claim 1 and a rivet element receptacle (i.e. magazine 1).  
Regarding claim 13, Wenzel discloses the rivet machine () comprises an adjusting unit (2) and an end effector (S), wherein the end effector (S) comprises a rivet tool (5). 
Regarding claim 14, Wenzel discloses wherein the rivet element receptacle (1) receives the rivet elements (F), in an aligned manner.  
Regarding claim 16, Wenzel discloses a rivet switch (78; Fig. 10; [0060], lines 3-9) on the transport section (72)
Regarding claim 17, Wenzel discloses a rivet loading station with a rivet element supply unit (R, B; Fig. 1) claimed in claim 1 and a rivet element receptacle (i.e. magazine 1), wherein the rivet loading station (80; [0063], lines 1-4) is adapted to transport the rivet elements (F) at least partially on the transport section (i.e. storage rail 72) from the pick-up region (PUR) to the rivet element receptacle (i.e. magazine 1) by the handling unit (R).
claim 19, Wenzel discloses wherein the rivet element receptacle (i.e. magazine 1) receives the rivet elements (F), in an aligned manner.
Regarding claim 20, Wenzel discloses providing rivet elements by a rivet element supply unit (R, B; Fig. 1), as claimed in claim 1, wherein the rivet elements (F) are conveyed by a screw conveyor (H) to a pick-up region (PUR) and are picked up from the pick-up region (PUR) by the handling unit (R) for transporting to a rivet element receptacle (i.e. magazine 1).
Wenzel, however, does not disclose wherein the longitudinal axis is inclined to the direction of gravity, or wherein the longitudinal axes of at least two spiral conveyors are inclined to the direction of gravity.
	Hill discloses wherein the longitudinal axis of a spiral conveyor (16; pg. 1, lines 66-68; Fig. 1) and hopper (34) being inclined (pg. 1, lines 57-64) to the direction of gravity. The arrangement of the mechanism which includes the spiral conveyor (16) and hopper (34) is to prevent choking or clogging at any time during the movement of the rivets from the hopper into the raceway. See pg. 1, lines 16-24 and 57-68 for further clarification.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the spiral conveyor of Wenzel with the ability to be inclined such that the longitudinal axis is inclined to the direction of gravity, in light of the teachings of Hill, in order to prevent clogging or choking during movement of the rivets from the hopper into the raceway which stores the rivets. 


Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference listed on the attached PTO-892 is cited to show the use of hoses to delivery rivets/fasteners to robot setting tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        



February 24, 2022